UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-7943



In Re:   CHAUNCEY MARSHBURN,




                                                       Petitioner.


                 On Petition for Writ of Mandamus.
                         (5:06-hc-02176-BO)


Submitted: April 26, 2007                      Decided: May 1, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chauncey Marshburn, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chauncey Marshburn petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

to reconsider its order dismissing Marshburn’s petition filed

pursuant to 28 U.S.C. § 2254 (2000).   Marshburn seeks an order from

this court directing the district court to act.    Our review of the

district court’s docket sheet reveals that the court denied the

motion for reconsideration on November 27, 2006.    See Marshburn v.

Jackson,   No.   5:06-hc-02176-BO   (E.D.N.C.     Nov.   27,   2006).

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the mandamus petition as moot.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     PETITION DENIED




                              - 2 -